       Case 3:20-cv-00282-BAJ-EWD        Document 92    09/30/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF LOUISIANA


MARK ANTHONY SPELL, ET AL.,         )
                                    )
                     Plaintiffs,    )
                                    )
     v.                             ) Case No. 3:20-cv-282-BAJ-EWD
                                    )
JOHN BEL EDWARDS, ET AL.,           )
                                    )
                     Defendants.    )
__________________________________________________________________

              PLAINTIFFS’ SUPPLEMENTAL BRIEFING
 _________________________________________________________________

      On September 21, 2020, this Court ordered the parties to file supplemental

briefing regarding what effect, if any, Governor Edwards’s Proclamation No. 117

JBE 2020 had on the Plaintiffs’ amended complaint and the Defendants’ motions

to dismiss. (Doc. 88.) This brief addresses those issues.

I.    Plaintiffs’ Claims Are Not Moot

      In their prayer for relief, Plaintiffs sought compensatory, nominal, and

punitive damages, along with equitable relief. (Doc. 58 at 46.) The Fifth Circuit

has held repeatedly that claims for damages do not become moot once the

condition that created the harm has been cured. See, e.g., Campbell v. Lamar Inst.

of Tech., 842 F.3d 375, 379 (5th Cir. 2016) (“To the extent that Campbell seeks to

recover compensatory damages for this past action, his claim is not moot.”);



                                          1
       Case 3:20-cv-00282-BAJ-EWD        Document 92     09/30/20 Page 2 of 6




Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740, 748 (5th Cir. 2009) (“This court

and others have consistently held that a claim for nominal damages avoids

mootness.”). Thus, Plaintiffs are still entitled to pursue damages.

      In addition, Plaintiffs’ claims for equitable relief are not moot. Throughout

this litigation, Defendants have argued repeatedly that Plaintiffs’ claims became

moot when Governor Edwards issued new proclamations that superseded the old

ones. However, an exception to the mootness doctrine exists for matters that are

capable of repetition but evading review. See, e.g., Spencer v. Kemna, 523 U.S. 1,

17 (1998). This exception applies when two elements are satisfied: “(1) the

challenged action was in its duration too short to be fully litigated prior to its

cessation or expiration, and (2) there was a reasonable expectation that the same

complaining party would be subjected to the same action again.” Weinstein v.

Bradford, 423 U.S. 147, 149 (1975). Plaintiffs have satisfied both elements of this

test at every stage of this litigation, including now. The chart below lists the

relevant proclamations, to which the Plaintiffs have been subject:

Proclamation No.         Forbidding           Effective Date          Date Superseded
                        gatherings of:
   JBE 2020-27           250 or more          March 13, 2020          March 16, 2020
   JBE 2020-30            50 or more          March 16, 2020          March 22, 2020
   33 JBE 2020            10 or more          March 22, 2020           May 15, 2020
   58 JBE 2020           25% or more          May 15, 2020             June 5, 2020
   74 JBE 2020           50% or more           June 5, 2020            Sep. 11, 2020
  117 JBE 2020           75% or more          Sep. 11, 2020                N/A


                                          2
          Case 3:20-cv-00282-BAJ-EWD     Document 92    09/30/20 Page 3 of 6




          The average length of each order was 33 days, which is “too short in its

duration to be fully litigated prior to its cessation or expiration.” Weinstein, 423

U.S. at 149. Moreover, of the six orders listed above, none of them granted the

Plaintiffs the relief they sought, which is the right to assemble fully as a church in

person. Since all of the orders, including 117 JBE 2020, have denied the Plaintiffs

the relief they sought, there has always been (and continues to be) “a reasonable

expectation that the same complaining party would be subjected to the same action

again.” Id. There is no evidence at all suggesting that the Governor is ready to let

churches meet at 100% capacity in the near future, which is the relief Plaintiffs

have sought. Consequently, even though 117 JBE 2020 allows churches to

assemble at 75% of their capacity, it does not moot Plaintiffs’ claims for equitable

relief.

          Furthermore, the Seventh Circuit rejected a mootness challenge in Elim

Romanian Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. 2020), under

similar circumstances. In that case, a church challenged the Illinois Governor’s

COVID-19 orders that affected the church’s right to assemble. When the trial court

ruled against the church, the church appealed. Before the case could be argued

before the Seventh Circuit, the governor changed his order, permitting the

resumption of all religious services. The governor thus claimed that the case was

moot. The Seventh Circuit disagreed, noting that the Governor had reserved the



                                          3
       Case 3:20-cv-00282-BAJ-EWD       Document 92     09/30/20 Page 4 of 6




right to reinstate the original orders if he deemed it necessary. 962 F.3d at 344-45.

Because it was not “absolutely clear” that the governor would not reinstate the old

orders, the Seventh Circuit held that the claim was not moot. Id. at 345 (quoting

Friends of the Earth, Inc. v. Laidlaw Environmental Servs. (TOC), Inc., 528 U.S.

167, 189 (2000)).

      In the same way, even though Louisiana has moved to Phase 3 of reopening

the State, Governor Edwards has reserved the right to reinstate his original stay-at-

home order. In Proclamation No. 117 JBE 2020, Governor Edwards says,

      WHEREAS, should there be an increase in the number of confirmed
      COVID-19 cases, the percent positivity of testing, or should the
      number of COVID-19 related hospitalizations threaten the ability of
      the health care system to respond, it may be necessary to go back to
      the full restrictions in the Stay at Home Order in Proclamation
      Number 52 JBE 2020 ....

117 JBE 2020 at 2. This is exactly the kind of condition that caused the Seventh

Circuit to reject the mootness challenge in Elim Romanian Pentecostal Church,

and it should likewise cause this Court to reject any mootness challenge here.

II.   No Effect on Defendants’ Motions

      The Court also asked the parties to discuss the effect of 117 JBE 2020 on the

Defendants’ motions to dismiss. (Doc. 88.) It does not appear to the Plaintiffs that

the Governor’s newest proclamation has any effect on their motions. As discussed

in Plaintiffs’ motion for leave to file an opposition to Defendants’ motions to




                                         4
       Case 3:20-cv-00282-BAJ-EWD        Document 92       09/30/20 Page 5 of 6




dismiss (Doc. 87), which Plaintiffs hereby incorporate by reference under Fed. R.

Civ. P. 10, the Defendants’ motions to dismiss are still due to be denied.

                                  CONCLUSION

      The issuance of Proclamation No. 117 JBE 2020 does not moot the

Plaintiffs’ claim for damages. It also does not moot the Plaintiffs’ claims for

equitable relief because (1) this matter is capable of repetition but evading review

and (2) it is not clear that the voluntary cessation of Defendants’ conduct will not

occur again in the future. The new proclamation does not affect the Defendants’

motions to dismiss, but they are still due to be denied.

Respectfully submitted this 30th day of September, 2020.

                                 /s/ Roy S. Moore
                                 Roy S. Moore, ABA #6532R53R
                                 Attorney for Plaintiffs
                                 Foundation for Moral Law
                                 1 Dexter Ave.
                                 Montgomery, AL 36104
                                 334-262-1245
                                 kayla@morallaw.org

                                 /s/Jeffrey S. Wittenbrink
                                  Jeffrey S. Wittenbrink, LSBA # 18511
                                 Local Counsel, Attorney for Plaintiffs
                                  with Foundation for Moral Law
                                 331 St. Ferdinand Street
                                 Baton Rouge, LA 70802
                                 225-308-6850
                                 jwittenbrink@thelawyerbr.com




                                          5
        Case 3:20-cv-00282-BAJ-EWD      Document 92     09/30/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, I filed the foregoing through the

Court’s electronic filing system, which will serve a copy on counsel of record for

all parties.

                                /s/ Roy S. Moore
                                Roy S. Moore, ABA #6532R53R
                                Attorney for Plaintiffs
                                Foundation for Moral Law
                                1 Dexter Ave.
                                Montgomery, Alabama 36104
                                334-262-1245
                                kayla@morallaw.org
